IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE



IN RE EBIX, INC.                           :     CONSOLIDATED
STOCKHOLDER LITIGATION                     :     C.A. No. 8526-VCN




                 MEMORANDUM OPINION AND ORDER


                         Date Submitted: June 10, 2015
                        Date Decided: January 15, 2016




Michael Hanrahan, Esquire, Paul A. Fioravanti, Jr., Esquire, Kevin H. Davenport,
Esquire, Eric J. Juray, Esquire, and John G. Day, Esquire of Prickett, Jones &
Elliott, P.A., Wilmington, Delaware; Stuart M. Grant, Esquire and Michael J.
Barry, Esquire of Grant & Eisenhofer P.A., Wilmington, Delaware; and
Michael A. Wagner, Esquire of Kessler Topaz Meltzer & Check, LLP, Radnor,
Pennsylvania, Attorneys for Plaintiffs.

Samuel A. Nolen, Esquire, Catherine G. Dearlove, Esquire, Susan M. Hannigan,
Esquire, and Christopher H. Lyons, Esquire of Richards, Layton & Finger, P.A.,
Wilmington, Delaware; Charles W. Cox, Esquire of Alston & Bird LLP, Los
Angeles, California; and John A. Jordak, Jr., Esquire of Alston & Bird LLP,
Atlanta, Georgia, Attorneys for Defendants.




NOBLE, Vice Chancellor
                              I.     INTRODUCTION

       Over two years ago, a corporation attempted to complete a going-private

merger with a financial partner. Within roughly one month of the participants’

announcement of a merger agreement, a dozen lawsuits had been filed and

consolidated into the present action. Just as the wheels of discovery began to turn,

however, the merger was abandoned. With a sort of Darwinian resilience, this

litigation survived this development, as well as several motions to dismiss, through

persistent evolution.1 The present motion to dismiss challenges the third iteration

of Plaintiffs’ consolidated complaint.

       This latest complaint asserts claims—some old, some new—based on

conduct that occurred both before the abandoned merger and more than a year after

it.   In particular, plaintiffs challenge three classes of conduct: (1) directors’

disclosures about, as well as the adoption and maintenance of, certain executive

compensation agreements; (2) a series of corporate actions directors took in 2014

with an alleged intent to entrench; and (3) disclosures made in a proxy statement

issued in advance of the corporation’s 2014 annual meeting. Defendants have


1
  The first consolidated complaint was filed June 17, 2013. In response to two
motions to dismiss filed on July 1, 2013, plaintiffs filed a second consolidated
complaint (“Amended Complaint”) on August 27, 2013. That complaint
withstood, in part, a motion to dismiss filed September 26, 2013. The third
consolidated complaint, the Verified Second Amended and Supplemented Class
Action and Derivative Complaint (“Second Amended Complaint,” “Complaint,” or
“Compl.”), the one the present motion challenges, was filed January 16, 2015.
                                         1
moved to dismiss on the grounds that two settlements approved by the United

States District Court for the Northern District of Georgia extinguished the Second

Amended Complaint’s counts related to executive compensation, certain claims are

moot, and remaining counts fail under Court of Chancery Rule 12(b)(6). For

reasons that follow, the motion is granted in part and denied in part.

                                II.   BACKGROUND

      This section assumes the reader’s familiarity with this Court’s July 24, 2014

memorandum opinion (the “July 2014 Opinion”) that describes an appreciable

portion of facts relevant to the present motion.2 The Court cautions, however, that

the facts stated in that opinion derive from an earlier complaint (the “Amended

Complaint”) that is not the operative complaint that Defendants now attack, the

Second Amended Complaint.3 Further, the Second Amended Complaint updates

facts alleged in the Amended Complaint and subsequently described in the July

2014 Opinion.4 These differences only concern conduct that occurred during and

before 2013 and, more importantly, do not affect the following analysis.

Accordingly, this section only describes new factual allegations in the Second

2
  See In re Ebix, Inc. S’holder Litig., 2014 WL 3696655 (Del. Ch. July 24, 2014).
3
  Co-lead Plaintiffs in this action are Desert States Employers & UFCS Union
Pension Plan (“Desert States”) and Gilbert C. Spagnola. Compl. at 1; see id.
¶¶ 11–12.
4
  For example, the July 2014 Opinion states that Robin Raina, Ebix’s Chairman
and Chief Executive Officer, and Raina’s foundation owned approximately 9.3%
of Ebix’s stock as of June 2013. Ebix, 2014 WL 3696655, at *2. The Second
Amended Complaint provides a 9.9% figure accurate as of 2014. Compl. ¶ 14.
                                          2
Amended Complaint that are not mere updates—i.e., post-2013 facts—as well as

new, relevant facts outside the Second Amended Complaint that the Court may

properly consider on a motion to dismiss.5

A.    The Federal Securities Class Action Settlement and the
      Federal Derivative Action Settlement

      The Second Amended Complaint contains six counts: the first three

challenge pre-2013 conduct and the following three challenge 2014 conduct.

Defendants6 now argue that two settlements approved by the Northern District of

Georgia contain releases that extinguish Counts I–III.      This section prefaces

discussion of those settlements by briefly summarizing Counts I–III.

      The Second Amended Complaint’s first three counts concern three

documents that either describe or purport to create certain executive compensation

arrangements that Ebix, Inc. (“Ebix”) entered into in 2009 and 2010: (1) an

Acquisition Bonus Agreement (“ABA”) authorized in 2009, (2) a 2010 Stock

Incentive Plan (the “2010 Plan”), and (3) a proxy statement issued before Ebix’s


5
  On a motion to dismiss under Court of Chancery Rule 12(b)(6), the Court may
consider “allegations in the Complaint, the documents integral to the Complaint,
and those matters as to which the Court may take judicial notice under Delaware
Uniform Rules of Evidence Rules 201 and 202.” Metro. Life Ins. Co. v. Tremont
Gp. Hldgs., Inc., 2012 WL 6632681, at *12 (Del. Ch. Dec. 20, 2012) (taking
judicial notice of “documents filed of record in [an action in the United States
District Court for the Southern District of New York] that are not likely to be in
dispute.”).
6
  Defendants in this action are Ebix and Ebix’s board of directors. Compl. ¶¶ 13–
19.
                                        3
2010 annual meeting (the “2010 Proxy Statement”) in which Ebix’s board of

directors (the “Board”) recommended approval of the 2010 Plan. In Count I,

Plaintiffs challenge the Board members’ maintenance of the ABA as a breach of

their fiduciary duties because, in Plaintiffs’ view, the ABA is an unreasonable

antitakeover device by virtue of the payments it authorizes in the event of an

acquisition.   In Count II, Plaintiffs challenge the 2010 Proxy Statement as

materially misleading and incomplete. And in Count III, Plaintiffs challenge the

Board members’ disbursement of incentive compensation to themselves under the

2010 Plan as a breach of fiduciary duties. These alleged facts and accompanying

legal theories overlap with those that animated the two federal actions to some

disputed extent.

      In the first federal action, filed on November 28, 2011 (the “Federal

Securities Class Action”), representative plaintiffs brought class action claims

against Ebix and two individuals—Robin Raina, who served as Ebix’s CEO,

President, and Chairman of the board, and Robert Kerris, who served as Ebix’s

CFO—for making “materially false and misleading statements [between May 6,

2009 and June 30, 2011] in press releases, analyst conference calls, and filing [sic]

with the U.S. Securities and Exchange Commission (“SEC”)” in violation of

Sections 10(b) and 20(a) of the Securities and Exchange Act of 1934, as well as




                                         4
Rule 10b-5.7 In particular, the complaint alleged that defendants had artificially

inflated Ebix’s stock price by misrepresenting certain financial figures and

obscuring both the absence of adequate internal controls and the company’s

participation in a “sham tax strategy.”8 Accordingly, plaintiffs sought relief for a

class of persons who bought Ebix’s stock when its price was artificially high and

suffered economic harm when the price subsequently fell.9

      The parties to the Federal Securities Class Action later submitted a

stipulation of settlement (“Federal Securities Class Action Settlement”) for the

district court’s approval.10 On June 11, 2014, the court approved the settlement

and certified a class of “all Persons who purchased the common stock of Ebix,

between May 6, 2009 and June 30, 2011, inclusive and who were damaged

thereby,” excluding defendants and certain affiliates, under Federal Rule of Civil

Procedure 23.11 Gilbert Spagnola, an Ebix shareholder who is one of the co-lead

Plaintiffs in this action,12 opted out of the Federal Securities Class Action



7
   Transmittal Affidavit of Christopher H. Lyons, Esq. (“Lyons Aff.”) Ex. F
(Federal Securities Class Action Compl.) ¶¶ 1–7, 11–17, 263–77. See infra
Part III.A.1 for discussion on this Court’s ability to consider items in the federal
docket in the context of this motion to dismiss.
8
  Federal Securities Class Action Compl. at 18, 45, 53; id. ¶¶ 137, 271.
9
  Id. at 149–50; id. ¶¶ 19–24.
10
   Lyons Aff. Ex. C (Federal Securities Class Action Settlement); Lyons Aff. Ex. A
(Federal Securities Class Action Order).
11
   Federal Securities Class Action Order ¶¶ 3–5.
12
   Compl. at 1.
                                         5
Settlement by timely requesting exclusion from the class.13           As part of the

settlement, the court-appointed lead plaintiff and each class member discharged all

“Released Claims,”14 which the stipulation broadly defined as:

      [A]ny and all rights, demands, claims (including “Unknown Claims”
      as defined below), liabilities, suits, debts, obligations, damages,
      losses, judgments, matters, issues, and causes of action of every nature
      and description, in law or equity, whether accrued or unaccrued, fixed
      or contingent, liquidated or un-liquidated, matured or un-matured,
      known or unknown, discoverable or undiscoverable, concealed or
      hidden, disclosed or undisclosed, whether arising under federal, state,
      local, statutory, common law, foreign law, or any other law, rule, or
      regulation, and whether class and/or individual in nature, that Lead
      Plaintiff or any Member of the Class asserted, could have asserted, or
      in the future could or might have asserted in this Litigation or any
      other action, court, tribunal, proceeding, or forum against any of the
      Released Persons arising out of, in connection with, or in any way
      relating to, directly or indirectly, the purchase, acquisition, holding, or
      sale of Ebix common stock during the Class Period or the acts, facts,
      matters, allegations, representations, transactions, events, disclosures,
      statements or omissions that were or could have been alleged or
      asserted in the Litigation.15

In its final judgment and order, however, the district court clarified that “Released

Claims” only include claims that “arise out of the identical factual predicate as the

claims settled in this action.”16 The order cites two cases—Thomas v. Blue Cross


13
   Federal Securities Class Action Order ¶ 6, Ex. A.
14
   Id. ¶ 6.
15
   Federal Securities Class Action Settlement ¶ 1.21.
16
   Federal Securities Class Action Order ¶ 6 n.1. Desert States objected to the
settlement in the Federal Securities Class Action “on the ground that the Proposed
Settlement may release completely unrelated claims currently being litigated in”
this action. Lyons Aff. Ex. G 1–2. After conducting a fairness hearing at which
Desert States appeared, the Northern District approved the settlement over Desert
                                          6
& Blue Shield17 and TBK Partners Ltd. v. Western Union Corp.18—as authority for

that proviso.19

      The second federal action, filed in the same court on May 20, 2013 (the

“Federal Derivative Action”), brought both derivative and class action claims

against Kerris and the Board (including Raina), and on behalf of Ebix as nominal

defendant.20 As with the Federal Securities Class Action, the Federal Derivative

Action took issue with certain disclosures transmitted between May 2009 and June

2011 that, in plaintiffs’ view, “falsely portrayed the financial condition of the

Company.”21       Further, the complaint asserted that because several proxy

statements, including the 2010 Proxy Statement, “contained false and misleading

statements regarding Ebix’s corporate governance, risk management, and the

accuracy of Ebix’s financial statements,”22 equitable relief was appropriate,

including “an order invalidating the shareholder vote on the [2010 Plan].”23 In



States’ objection but modified its terms to add the above-quoted proviso. See
Lyons Aff. Ex. I; Day Aff. Ex. C 17–18. Desert States did not opt out of that
settlement. See Federal Securities Class Action Order ¶ 6, Ex. A.
17
   333 F. App’x 414, 420 (11th Cir. 2009).
18
   675 F.2d 456, 460 (2d Cir. 1982).
19
   Federal Securities Class Action Order ¶ 6 n.1.
20
   Lyons Aff. Ex. E (Federal Derivative Action Compl.) ¶¶ 22–30.
21
   Id. at 4.
22
   Id. ¶¶ 137–39.
23
   Id. at 72; see also id. ¶ 138 (“The misrepresentation [sic] and omissions in the
2010, 2011, and 2012 Proxy Statements were material and were an essential link in
the reelection of the Individual Defendants, the ratification of CBH as Ebix’s
                                        7
addition to disclosure-based claims, the Federal Derivative Action asserted that

Ebix’s directors breached their fiduciary duties in at least two ways: (1) causing

Ebix to commit waste by commencing a stock repurchase while its stock price was

artificially inflated24 and (2) pressing the Abandoned Merger forward for self-

interested purposes, including avoiding “personal liability arising from their

participation in the illegal conduct which is at issue in the derivative litigation

already pending against the [board]”25 and “reaping massive financial benefits for

themselves.”26 The complaint also noted that Ebix’s sale would net Raina “tens of

millions of dollars from a change-in-control bonus,” a larger ownership stake in

Ebix, and continued employment as CEO.27

      Parties to the Federal Derivative Action eventually agreed to a stipulated

settlement (the “Federal Derivative Action Settlement”)28 that the district court

approved in a final order and judgment issued December 2, 2014.29 Although

plaintiffs had designated several counts in the complaint as class claims, the order

expressly approved the settlement pursuant to Federal Rule of Civil Procedure 23.1



auditor, approval of the Stock Incentive Plan, and approval of the 2010 and 2011
executive officer compensation plan, as alleged herein.”).
24
   Id. ¶ 126.
25
   Id. ¶¶ 142–43.
26
   Id. ¶ 13.
27
   Id. ¶¶ 24, 95.
28
   Lyons Aff. Ex. D (Federal Derivative Action Settlement).
29
   Lyons Aff. Ex. B (Federal Derivative Action Order).
                                         8
and found that notice of the proposed settlement was sufficient under that rule.30

Further, the parties discharging the so-termed “Released Claims” were two

representative plaintiffs31 “acting on their own behalf and derivatively on behalf of

Ebix,” Ebix, and “each Ebix stockholder.”32

      This time, “Released Claims” were defined as:

      [A]ny and all claims or causes of action (including Unknown Claims),
      debts, demands, disputes, rights, suits, matters, issues, damages,
      obligations, or liabilities of any kind, nature, and/or character
      whatsoever (including, but not limited to, any claims for damages,
      interest, attorneys’ fees, expert, or consulting fees, and any and all
      other costs, expenses, or liabilities whatsoever), whether known or
      unknown, whether under federal, state, local, statutory, common law,
      foreign law, or any other law, rule, or regulation, whether fixed or
      contingent or absolute, accrued or unaccrued, liquidated or
      unliquidated, at law or in equity, matured or unmatured, discoverable
      or undiscoverable, concealed or hidden, asserted, or that have been
      could or might have been, or in the future might be asserted by
      Plaintiffs (both individually and derivatively on behalf of Ebix), Ebix,
      or Ebix’s Stockholders, or any of them, against the Released Persons
      based upon, arising out of, or related to (a) the facts, transactions,
      events, occurrences, disclosures, statements, alleged mismanagement
      and/or misconduct, acts, omissions, or failures to act, statement,
      concealment, misrepresentation, sale of stock, violation of law, or
      other matter which was or could have been alleged in or encompassed
      by the Actions, regardless of upon what legal theory based, including,
      without limitation, claims for negligence, gross negligence,
      recklessness, fraud, breach of fiduciary duty, breach of duty of care
      and/or loyalty, or violations of the common law, administrative rule or

30
   See id. ¶¶ 3, 7.
31
   See id. ¶ 5; Federal Derivative Action Settlement ¶¶ 1.9, 1.16, 1.28 (defining the
term “Plaintiffs”).
32
   Federal Derivative Action Order ¶ 5. As is discussed below, however, “Released
Claims” do not include direct claims of Ebix stockholders; only derivative ones.
See infra Part III.A.2.
                                         9
         regulation, tort, contract, equity, or otherwise of any state or federal
         statutes, rules, regulations, or common law, or the law of any foreign
         jurisdiction; or (b) the defense or Settlement of the Actions and or the
         Released Claims, including the payments provided herein. Nothing
         set forth herein shall constitute a release by or among the Company
         and the Individual Defendants or Released Persons of the rights and
         obligations relating to indemnification and advancement of defense
         costs arising from the Company’s or any of its subsidiary’s,
         division’s, or related or affiliated entity’s certificate of incorporation
         or bylaws, Delaware law, or any indemnification agreement or similar
         agreement. For purposes of clarity, and without narrowing the
         scope of the releases provided herein, “Released Claims” only
         include those claims that can be released under applicable law.
         See, e.g., Thomas v. Blue Cross & Blue Shield, 333 Fed. App’x 414,
         420 (11th Cir. 2009). Nothing set forth herein shall constitute a
         release by the Settling Parties of any rights or obligations to enforce
         the terms of the Settlement embodied in this Stipulation.33

The Federal Derivative Action Order repeated the stipulation’s disclaimer that

“Released Claims only include those claims that can be released under applicable

law,” before citing the same Thomas v. Blue Cross & Blue Shield case.34

B.       The 2014 Corporate Actions

         After this Court’s July 2014 Opinion constrained Plaintiffs’ ability to

challenge pre-2014 conduct by dismissing certain claims, Plaintiffs amended their

complaint to include two new counts (Counts IV and V) based on actions

Defendants took between August and December, 2014, and a third new count

(Count VI) based on disclosures made in a proxy statement issued in advance of

Ebix’s 2014 annual meeting (the “2014 Proxy Statement”). Counts IV and V

33
     Federal Derivative Action Settlement ¶ 1.20 (emphasis added).
34
     Federal Derivative Action Order ¶ 5 n.1.
                                            10
challenge three actions in particular: (1) Ebix’s execution of a Credit Agreement

containing a “proxy put” provision (the “Proxy Put”), (2) Ebix’s entry into a

Director Nomination Agreement with a dissenting shareholder, and (3) the Board’s

unilateral adoption of a bundle of bylaws (together, the “2014 Corporate Actions”).

Plaintiffs characterize each action as an “entrenchment device”35—that is, a

mechanism the directors endorsed because of its functional capacity to help them

maintain control of the company or otherwise keep their jobs. This conjecture

drives Count IV’s assertion that the Board’s approval of each 2014 Corporate

Action amounts to a breach of fiduciary duty.36 Count V asserts that the Bylaw

Amendments are invalid.37

      The first 2014 Corporate Action Plaintiffs challenge is the Board’s adoption

of the Credit Agreement containing the Proxy Put. On August 5, 2014, Ebix,

certain Ebix subsidiaries, and various lenders executed a Credit Agreement for a

$150 million credit facility.38 A Proxy Put provision in that agreement enabled

lenders to accelerate repayment if a majority of incumbent directors were replaced

with persons either the incumbents did not approve or who received a nomination




35
   E.g., Compl. ¶ 73.
36
   Id. ¶ 133 (asserting that the board’s “adoption of additional anti-takeover devices
warrants strict scrutiny”).
37
   Id. ¶ 136.
38
   Id. ¶ 74.
                                         11
due to an actual or threatened proxy contest.39 Recent amendments to the Credit

Agreement, however, removed the Proxy Put.40

      The second challenged action took place shortly after November 11, 2014,

the date on which an activist shareholder, Barrington Capital Group, L.P.

(“Barrington”), conveyed an intent to replace four of Ebix’s six directors.41 That

shareholder sent a letter to Raina attributing Ebix’s low stock price to pending

39
   Id. ¶¶ 74–75.
40
   Lyons Aff. Ex. J (Feb. 2015 Form 8-K) Ex. 10.1 § 2(a). This fact is not in
dispute. See Opening Br. in Supp. of Defs.’ Mot. to Dismiss the Second Am.
Compl. (Opening Br.) 25–27; Pls.’ Answering Br. in Opp’n to Defs.’ Mot. to
Dismiss (Answering Br.) 8 (conceding that “Defendants have since mooted this
claim by removing the proxy put”). On a motion to dismiss, the Court may
consider “uncontested factual admissions of the parties contained in the record.”
Berger v. Intelident Solutions, Inc., 911 A.2d 1164, 1166 n.1 (Del. Ch. 2006).
41
    See Compl. ¶¶ 78, 81, 103. Relevant passages in the Second Amended
Complaint do not clearly indicate whether Barrington’s plan was to replace four
incumbents, place four new directors on the board by adding seats, or otherwise
gain control of four board seats through some combination of the two. This detail
matters, of course, because the first scenario would win Barrington majority
control of Ebix’s six-member Board, while the second would not and third might
not. The ambiguity arises because the Second Amended Complaint describes
Barrington’s announcement as conveying a plan to “propose four new directors” or
“place four independent directors to the Ebix Board”—neither of which clearly
denotes replacement. Id. ¶¶ 78, 103. The Complaint does, however, state that
Barrington had “announced a proxy contest” and characterizes Barrington’s
actions—albeit in conclusory fashion—as amounting to a “threat to [the Board’s]
control of Ebix.” See id. ¶¶ 10, 81. These allegations, viewed in a light most
favorable to Plaintiffs, permit a logical inference that Barrington planned to win
majority control of Ebix’s Board by replacing incumbents with independent
nominees. See In re Gen. Motors S’holder Litig., 897 A.2d 162, 168 (Del. 2006)
(stating the well-established rule that, in the context of a Rule 12(b)(6) proceeding,
a trial court need not accept “every strained interpretation of the allegations
proposed by the plaintiff,” but rather must “draw reasonable inferences in the
plaintiff’s favor”).
                                         12
litigation and investigations, poor financial reporting, substandard corporate

governance and a lack of independent directors, and the Abandoned Merger.42

Further, Barrington recommended termination of the ABA, which the letter

characterized as “egregious.”43      Barrington indicted the ABA’s “extremely

depressed base price,” capacity to be triggered whether or not Raina remained

employed by Ebix, functional grant to Raina of a de facto “personal veto” over

acquisition offers, and contribution to Raina’s ability to negotiate favorable terms

for himself before the 2013 merger was abandoned.44

       On November 26, 2014, Ebix entered into a Director Nomination Agreement

with Barrington that contemplated expanding Ebix’s six-member board to eight,

filling the two new seats with Barrington designees, and renominating all six

incumbents. It further obligated the Board to support the two Barrington designees

and pay Barrington $140,000, and required Barrington to withdraw its prior

nominees and vote its shares in favor of Ebix’s six renominated incumbents.45

Further, Barrington relinquished the ability to engage in certain forms of dissenting

conduct during an extendable “standstill period.”46 During this period, Barrington

must vote all of its stock for the Board’s nominees and in harmony with Board


42
   Compl. ¶ 78.
43
   Id. ¶ 79.
44
   Id. ¶¶ 79–80.
45
   Id. ¶ 81.
46
   Id. ¶¶ 81, 83.
                                         13
recommendations on matters that include advisory executive compensation votes,

as well as refrain from soliciting proxies, presenting proposals, or initiating

litigation.47 The standstill period lasted until the earlier of ninety days before

Ebix’s 2015 annual meeting and ten days before any advance notice deadline for

making director nominations.48 Ebix could extend this period to an equivalent time

frame surrounding the 2016 annual meeting, however, by recommending or

committing to recommend re-election of Barrington’s designees.49

      The third subset of challenged conduct is Defendants’ adoption of a series of

bylaws (the “Bylaw Amendments”) that had been prepared on November 17, 2014

and adopted on December 19, 2014.50 A December 1, 2014 Form 8-K discloses

Ebix’s entry into the Director Nomination Agreement, but no “other planned

defensive measures.”51    Nor did a number of other intermediate disclosures

mention the Bylaw Amendments, including a December 1, 2014 Joint Press

Release of Barrington and Ebix, a December 16, 2014 notice of annual meeting,

and the 2014 Proxy Statement.52 The disclosure revealing the amendments, a




47
   Id.
48
   Id. ¶ 83.
49
   Id.
50
   Id. ¶ 84.
51
   Id. ¶ 85.
52
   Id. ¶¶ 84–85.
                                        14
December 24, 2014 Form 8-K, was not sent to stockholders.53             The bylaws

implement various reforms as described below.

       A “Special Meeting Bylaw” regulates stockholders’ ability to call and

conduct business at special meetings. It provides that, in the event stockholders

owning 10% of Ebix’s stock request a special meeting, Ebix’s Board will

determine the meeting’s location and schedule the meeting for a date no later than

120 days after the request.54 Stockholders submitting the request must describe the

business to be conducted, provide the text of any resolutions, agree that disposition

of shares before the record date “revokes the special meeting request as to those

shares,” update information previously provided within five days of the record

date, and provide other information reasonably requested by Ebix.55 The Board

may add its own matters to the agenda and a Board member sitting as the special

meeting’s chairman conducts the meeting, decides what business is properly before

the meeting, and decides whether to adjourn.56 Finally, the Board can deny a

special meeting request for seven reasons, including (1) if the request is made

“during the period from 120 days prior to the anniversary of the last annual

meeting through the earlier of the next annual meeting or 30 days after that

anniversary”; (2) if, in the Board’s judgment, a “Similar Item” not including the

53
   Id.
54
   Id. ¶ 86.
55
   Id.
56
   Id.
                                         15
election of directors was raised at a meeting within twelve months before the

request or a “Similar Item” including an election of directors was presented within

120 days before the request; and (3) if a “Similar Item” appears in the notice “of an

annual or special meeting that has been called but not yet held or that is called for a

date within 120 days of the request.”57 These requirements are said to enable the

Board to prevent stockholders from ever electing directors at a special meeting.58

      The “Control of Meeting Bylaw” gives a meeting chairman—either the

Chairman of the Board or the Board’s designee—discretionary authority over how

the meeting is run.59 The meeting chairman has authority over who may attend, as

well as opening and closing of the polls.60

      The “Advance Notice Bylaws” impose certain conditions on a stockholder’s

ability to make a proposal or nominate a director. Two features of these bylaws

are noteworthy: timing requirements and information requirements.            First, the

Advance Notice Bylaws create, in certain circumstances, a 30-day window during

which stockholders must give notice of proposals and nominations. That is, if the

annual meeting is called to occur on a date within 25 days of the 1-year


57
   Id. ¶ 87 (internal quotation marks omitted).
58
   Id. ¶ 89. This result does not automatically obtain. However, Plaintiffs allege
that it might if the Board implements the Special Meeting Bylaw’s terms, as stated
in the Second Amended Complaint, in a strategic manner. The pleadings can be
reasonably read as supporting that comparatively modest inference.
59
   Id. ¶ 95.
60
   Id.
                                          16
anniversary of the previous annual meeting, a stockholder’s notice of a proposal or

director nomination “must be received not fewer than 90 days nor more than

120 days prior to that anniversary.”61 Ebix may then postpone or adjourn the

meeting.62 Second, a stockholder seeking to make a proposal or nomination must

disclose certain information about whether and the extent to which that

stockholder, its nominee, and/or certain affiliated parties have (i) entered into any

transaction, such as an option or short interest, “with respect to” Ebix stock, or

(ii) any other arrangement, such as a short position, made to manage risk or

increase or decrease voting power or economic interest.63 Further, stockholders

providing such notice must update and supplement information they provide.64

The chairman of the meeting may decide to bar presentation of a stockholder

proposal or nominee, as well as decide whether the bylaws are satisfied.65

       The “Consent Bylaw” requires a stockholder seeking action by consent to

request the Board to specify a record date. The Board then has 10 days from

receipt of that request to set a record date.66 Because the Board may fix a record

date occurring up to 10 days after it decides to pass the resolution setting that date,



61
   Id. ¶ 93.
62
   Id.
63
   Id. ¶ 94.
64
   Id. ¶ 95.
65
   Id.
66
   Id. ¶ 97.
                                          17
the Consent Bylaw allows action by stockholder consent to be delayed up to

20 days.67

       The “Indemnification Bylaw” bars “advancement or indemnification of any

director who brings an action against the Corporation, including a counterclaim for

contribution.”68

C.     The 2014 Proxy Statement

       The last new claim the Second Amended Complaint levies is Count VI’s

assertion that the Board members breached their fiduciary duties by “issuing the

materially misleading and incomplete 2014 Proxy Statement.”69 The 2014 Proxy

Statement was issued on December 16, 2014 (three days before the Board adopted

the Bylaw Amendments) and set a record date of November 13, 2014 for the next

annual meeting (the “2014 Annual Meeting”), which was scheduled for January 9,

2015.70 At the 2014 Annual Meeting, Ebix stockholders were to vote on certain

issues, including the proposed reelection of directors and advisory say-on-pay.71

     The 2014 Proxy Statement allegedly makes the following misstatements and

omissions:




67
   Id.
68
   Id. ¶ 98.
69
   Id. ¶ 139.
70
   Id. ¶¶ 84, 99.
71
   See id. ¶¶ 99, 104; id. at 2, 68.
                                        18
      Does not mention the Proxy Put or any implications adding Barrington’s

        designees would have on triggering the Proxy Put;72

      Describes the Director Nomination Agreement, but does not describe

        Barrington’s letter, Barrington’s plan to propose four new directors, or the

        Bylaw Amendments;73

      Provides information on Raina’s compensation between 2011 and 2013, but

        not 2014;74

      Discloses Raina’s receipt of a $1.2 million retention bonus designed to keep

        him aboard through the 2013 Abandoned Merger, but obscures other details

        about what Raina bargained for during negotiations, such as the fact that he

        would receive a larger equity interest;75

      Provides procedural guidance in apparent tension with Ebix’s bylaws.76

72
   Id. ¶ 101.
73
   Id. ¶¶ 102–03.
74
   Id. ¶ 104.
75
   Id. ¶ 104.
76
   Id. ¶ 106. Plaintiffs allege that the 2014 Proxy Statement’s procedural guidance
is incorrect in three ways. First, the Complaint asserts that it provides incorrect
information concerning the date by which nominations for the 2015 annual
meeting must be received. As of December 16, 2014, Ebix’s bylaws contained no
advance notice bylaw. Three days later, the newly-enacted Advance Notice Bylaw
required that notice of nominations and proposals be given within a certain thirty-
day window. In Plaintiffs’ view, the 2014 Proxy Statement’s directive that
nominations “must be received by August 15, 2015” comports with neither bylaw
regime. Second, Plaintiffs assert that the 2014 Proxy Statement’s claim that “[t]he
Board applies the same standards in considering candidates submitted by
stockholders as it does in evaluating candidates submitted by members of the
                                           19
In light of these disclosures, Plaintiffs seek a declaration from this Court that the

2014 Proxy Statement is materially misleading and incomplete and that actions

approved at the 2014 Annual Meeting, including the election of directors, are

invalid, as well as an order requiring Ebix to hold a new annual meeting at which

stockholders may make nominations and proposals.77

                                 III.   DISCUSSION

      Defendants’ motion to dismiss raises three principal questions. First, do the

settlements approved by the United States District Court for the Northern District

of Georgia extinguish some or all of the claims presented in Counts I–III? Second,

do Plaintiffs’ various challenges to the 2014 Corporate Actions as improper

entrenchment devices fail as moot or under Court of Chancery Rule 12(b)(6) for

failure to state a claim? Finally, does Plaintiffs’ assertion that the 2014 Proxy

Statement contains materially false and misleading disclosures fail under

Rule 12(b)(6)? Each is addressed in turn.




Board” conflicts with the Advance Notice Bylaws. Third, the Complaint
challenges deadlines the 2014 Proxy Statement provides by which stockholders
must submit proposals under Rule 14a-8 and 14a-4(c); complying with these
deadlines, argue Plaintiffs, “would appear to render the stockholder’s proposals
invalid under the Advance Notice Bylaws.” Id. ¶ 106. Some of these allegations
are factual and others are conclusory. It is not necessary to make those
classifications at this juncture.
77
   Id. at 68.
                                         20
A.    The Effect of the Federal Settlements on Plaintiffs’ Claims

      Because the releases in both the Federal Securities Class Action Settlement

and the Federal Derivative Action Settlement contain broadly inclusive language,

Defendants argue that each precludes claims asserted in this action. Plaintiffs

counter with five arguments: (1) Defendants cannot raise the affirmative defense of

release in the context of this Rule 12(b)(6) motion; (2) the Federal Derivative

Action Settlement cannot release any of Plaintiffs’ class claims due to a black-

letter law preventing derivative settlements from releasing class claims; (3) neither

release has the legal capacity to release Plaintiffs’ claims in light of applicable law

prohibiting settled claims from releasing class claims that are not based on an

identical factual predicate; (4) the Federal Securities Class Action Settlement does

not apply to Spagnola and other unspecified class members in this action because

this action’s putative class diverges from the class certified in the Federal

Securities Class Action; and (5) the releases in fact fail to extend to certain claims

because the parties did not intend them to.

      This section assesses the effect of the federal settlements by proceeding in

that order. This Opinion does not address arguments (4) or (5), however, because

conclusions reached upon consideration of argument (3) render that exercise

unnecessary.




                                          21
      1. Whether Defendants May Raise a Defense of Release
         in the Context of this Motion to Dismiss

      Plaintiffs’ first argument attempts to avoid Defendants’ release defense in its

entirety by asserting that this Court may not consider that defense’s factual bases—

neither the settlement documents themselves nor the various public filings and

letters Defendants have also proffered—given this proceeding’s procedural

posture. According to Plaintiffs, relevant precedent teaches that if the factual bases

for affirmative defenses asserted through a motion to dismiss are not

“incontrovertibly established by” the pleadings, the tribunal may deny the motion.

Accordingly, Plaintiffs argue that dismissal is inappropriate here because the

Second Amended Complaint makes no mention of any document—most notably,

the releases themselves—upon which Defendants rely. Plaintiffs further argue that

Defendants’ attempt to use these documents converts their motion to dismiss into a

motion for summary judgment, thereby warranting rejection of Defendants’ motion

to afford Plaintiffs the chance for discovery. Plaintiffs’ construction of applicable

law, however, is too narrow.

      Ordinarily, “the existence of a release is an affirmative defense that must be

asserted in a responsive pleading.”78 Nonetheless, this Court has, on multiple

occasions, considered releases in deciding motions to dismiss where the complaint


78
   Seven Invs., LLC v. AD Capital, LLC, 32 A.3d 391, 396 (Del. Ch. 2011); see
also Ct. Ch. R. 8(c).
                                         22
referenced or otherwise relied upon the release at issue.79 Courts in those cases did

not, however, explicitly consider the conceptually distinct question posed here:

whether the Court may consider a release in the event the complaint fails to

reference it at all.

       The answer to that question is a qualified “yes” for the simple reason that the

decisions referenced above are properly read as following a broader rule of law

which this Court has previously explained as follows:

       Court of Chancery Rule 12(b) provides that if “matters outside the
       pleading are presented to and not excluded by the Court, the motion
       [under Rule 12(b)(6)] shall be treated as one for summary judgment
       and disposed of as provided in Rule 56.” If purportedly extraneous
       matter is presented, Rule 12(b) implies that the Court may, sua sponte,
       exclude it and hear the motion to dismiss, consider it and convert the
       motion into one for summary judgment, or conclude it is not
       extraneous but rather integral to the claims and then proceed with the
       motion to dismiss. Indeed, this Court frequently does determine these
       issues sua sponte in its disposition of the underlying motion.80




79
   See, e.g., Seven Invs., 32 A.3d at 396. (“The General Release nevertheless can
be considered on a 12(b)(6) motion because the Complaint incorporates the
Termination Agreement by reference.”); see also Canadian Commercial Workers
Indus. Pension Plan v. Alden, 2006 WL 456786, at *2 n.9, (Del. Ch. Feb. 22, 2006)
(“The Court may consider the Release in deciding a motion to dismiss because the
Complaint makes reference to it.”).
80
   In re Gardner Denver, Inc., 2014 WL 715705, at *4 (Del. Ch. Feb. 21, 2014)
(citations omitted) (alteration in original).
                                         23
      The record properly before the court on a motion to dismiss under

Rule 12(b)(6) includes “allegations in the Complaint, the documents integral to the

Complaint, and those matters as to which the Court may take judicial notice under

Delaware Uniform Rules of Evidence Rules 201 and 202.”81 This Court has

repeatedly held federal court decisions, orders, and filings judicially noticeable.82

Although Plaintiffs challenge Defendants’ alleged reliance on public filings to

build their release defense, Defendants submit that this Court need not look beyond

the federal court filings to find in their favor.83 Because this Court takes judicial

notice of filings of record in the two Northern District of Georgia actions, it may

consider the release defense. Accordingly, Plaintiffs’ attempt to nip Defendants’

release defense in the bud fails.

      2. Whether the Federal Derivative Action Release May Release
         Direct Claims Asserted by Co-Lead Plaintiffs

      Plaintiffs’ next argument seeks to accomplish comparatively less. Instead of

taking aim at Defendants’ release defense in its entirety, their second argument

asserts that the Federal Derivative Action Release cannot bar any of Plaintiff’s

class claims.   The Federal Derivative Action Settlement’s broad definition of


81
   Metro. Life, 2012 WL 6632681, at *12 (considering “documents filed of record”
in federal court “that are not likely to be in dispute”).
82
   See, e.g., id.; Beiser v. PMC-Sierra, Inc., 2009 WL 483321, at *1 & n.2 (Del.
Ch. Feb. 26, 2009) (collecting cases); W. Coast Mgmt. & Capital, LLC v. Carrier
Access Corp., 914 A.2d 636, 641 (Del. Ch. 2006).
83
   Tr. of Oral Arg. Def.’s Mot. to Dismiss (“Tr.”) 15–16.
                                         24
“Released Claims” might be read as including direct claims; its express terms

provide that “Released Claims” include “any and all claims or causes of action . . .

that have been could or might have been, or in the future might be asserted by

Plaintiffs (both individually and derivatively on behalf of Ebix), Ebix, or Ebix’s

Stockholders . . . .”84 The Federal Derivative Action Order, however, constrains

that definition by clarifying that “Released Claims only include claims that can be

released under applicable law.”85 Plaintiffs assert that because a black letter tenet

of applicable law is that representative shareholders in derivative actions cannot

release direct claims belonging to absent stockholders, “Released Claims” do not

include Plaintiffs’ direct claims.

      Defendants dispute neither the existence of this rule as phrased nor its

pertinence as “applicable law.”      Instead, Defendants argue that the Co-lead

Plaintiffs in this case, Spagnola and Desert States, should nonetheless be barred

from bringing claims because they are not the sort of “people that this general rule

is designed to protect.”86 In support of that contention, Defendants assert that

Spagnola and Desert States had actual notice of the Federal Derivative Action

Settlement but “[sat] on their hands.”87 Accordingly, argue Defendants, Spagnola


84
   Federal Derivative Action Settlement ¶ 1.20.
85
   Federal Derivative Action Order ¶ 5 n.1.
86
   Reply Br. in Further Supp. of Defs.’ Mot. to Dismiss the Second Am. Compl.
(“Reply Br.”) 7.
87
   Id.
                                         25
and Desert States remain bound by the release and the direct claims asserted in

Counts I and II fail as a matter of law for lack of a lead plaintiff.

      “The judgment in a derivative suit will not preclude any right of action that

an absent stockholder might have in the stockholder’s individual capacity against

the corporation or the real defendants in the derivative suit.”88 Delaware courts

have applied this general rule in the context of settlement fairness hearings under

Court of Chancery Rule 23.1 by declining to approve derivative settlements

purporting to release claims owned by individuals.89 Discussion on the rationale

underlying this rule appears in Carlton Investments v. TLC Beatrice Holdings,

Inc.,90 where the Court contrasted structural protections that inhere in Rule 23 class

action settlements with those that inhere in Rule 23.1 derivative action settlements.

88
   7C Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure
§ 1840 (1969–1985). A conceptual knot this Court need not attempt to untangle at
present is how this rule might apply in the context of a claim that is simultaneously
direct and derivative. See, e.g., Gentile v. Rossette, 906 A.2d 91 (Del. 2006).
Cleanly applying a bright-line rule may prove problematic in contexts where, as in
the case of classifying a given claim as direct or derivative, the lines creating the
operative distinction themselves may blur. See Tooley v. Donaldson, Lufkin &
Jenrette, Inc., 825 A.2d 1031, 1032 (Del. 2004) (cautioning, before clarifying the
applicable standard, that “[d]etermining whether an action is derivative or direct is
sometimes difficult . . . .”).
89
   In re La.-Pac. Corp. Deriv. Litig., 705 A.2d 238, 239–41 (Del. Ch. 1997);
Carlton Invs. v. TLC Beatrice Hldgs., Inc., 1997 WL 208962, at *1–2 (Del. Ch.
Apr. 21, 1997) (“What the court has no authority to do in this or any other
derivative action (putting aside instances of counter or cross claims) is to
adjudicate or release claims belonging to persons other than the corporate
defendant or those defendants who are validly subject to its jurisdiction and against
whom claims have been stated.”).
90
   1997 WL 208962, at *2.
                                           26
The Carlton court explained that the existence of a rule preventing a board that has

seized control of a derivative claim brought on behalf of the corporation from

settling direct claims

      . . . should be obvious, but it may be obscured by the practice in class
      actions in which the doctrine of virtual representation does allow the
      rights of a class member to be affected over their objection. But the
      distinction between class actions (especially (b)(1) and (b)(2) actions
      where no opt-out rights are provided) and this action is that in the
      class action setting the party presenting the proposed settlement
      satisfies all of the requirements of Rule 23 and thus offers protections
      of the shared right that is subject of the settlement and the settlement
      will contemplate consideration of some type flowing directly to class
      members in exchange for the release of their claim. In the derivative
      action, the corporation does not share rights in the property of its
      shareholders and may not release or assign that property as part of a
      settlement of claims that it owns. Nor in the derivative suit settlement
      does consideration flow directly to shareholders as arguably
      consideration for the release of their individual claims.91

The “property” to which the Carlton court referred is the shareholders’ right to

bring claims on their own behalf—not on behalf of the corporation.92

      Defendants appear to have obscured the effects of Rule 23 as hypothesized

in Carlton. Their suggestion that an absentee direct shareholder plaintiff assumed

to have actual notice93 falls outside the ambit of the general rule stated above both

contradicts settled law and assuages neither concern noted in Carlton concerning




91
   Id. (internal citations omitted).
92
   Id.
93
   The Court need not decide this factual issue and instead assumes it arguendo.
                                         27
the relinquishment of another’s property and the absence of consideration.94 When

parties to the Federal Derivative Action settled, “applicable law” enabled them to

release claims owned by the corporation, not claims owned by Spagnola and

Desert States.    Accordingly, Plaintiffs are correct that the Federal Derivative

Action Settlement does not bar any direct claims asserted in Counts I–III.

      This Court has previously held that Count II’s disclosure-based claim is

direct and Count III’s self-payment-based claim is derivative.95 In light of the

above, the Federal Derivative Action Settlement cannot affect Count II but might,

subject to additional analysis, release Count III.            For reasons stated below,

however, neither federal settlement releases Count I. Thus, the Court need not

decide its nature as direct or derivative at this juncture.

      3. Whether Claims in Counts I–III Fall Within the Scope
         of the Federal Settlement Releases

      Both federal settlements’ capacity to extinguish this action’s state law claims

depends on whether settled claims are “based on the ‘same identical factual

predicate’ or the ‘same set of operative facts’ as the underlying action.” 96 Each

court-approved settlement release limits its own reach by announcing adherence to

94
   These two considerations were also deemed critical in La.-Pac. Corp., 705 A.2d
at 240.
95
   Ebix, 2014 WL 3696655, at *18.
96
   In re Phila. Stock Exch., Inc., 945 A.2d 1123, 1146 (Del. 2008) (quoting
UniSuper Ltd. v. News Corp., 898 A.2d 344, 347 (Del. Ch. 2006)); see also
Nottingham P’rs v. Dana, 564 A.2d 1089, 1106–07 (Del. 1989) (providing the
standard followed in both Philadelphia Stock Exchange and UniSuper).
                                           28
this rule. The Federal Class Action Settlement states that it does not purport to

release:

      any claim that does not arise out of the identical factual predicate as
      the claims settled in this action. Thomas v. Blue Cross & Blue Shield,
      333 Fed. App’x 414, 420 (11th Cir. 2009); TBK Partners Ltd. v.
      Western Union Corp., 675 F.2d 456, 460 (2d Cir. 1982).97

Similarly, the Federal Derivative Action Settlement states that it only releases:

      those claims that can be released under applicable law. See, e.g.,
      Thomas v. Blue Cross & Blue Shield, 333 Fed. App’x 414, 420 (11th
      Cir. 2009).98

The Thomas case cited in both orders provides, at the pinpoint citation specified in

both provisos, the following rule that also appears in the TBK Partners case cited

in the Federal Securities Class Action proviso:

      [A] court may permit the release of a claim based on the identical
      factual predicate as that underlying the claims in the settled class
      action even though the claim was not presented and might not have
      been presentable in the class action.99

      “Delaware law favors settlements and treats them as binding contracts.”100

The federal orders will be interpreted using principles of contract interpretation.101


97
   Federal Securities Class Action Order ¶ 6 n.1.
98
   Federal Derivative Action Order ¶ 5 n.1.
99
   Thomas, 333 F. App’x at 420.
100
    Christiana Care Health Servs. v. Davis, 2015 WL 6689642, at *3 n.27 (Del.
Nov. 3, 2015) (quoting Crescent/Mach I P’rs, L.P. v. Dr. Pepper Bottling Co. of
Tex., 962 A.2d 205, 208 (Del. 2008)).
101
    See In re Heizer Corp., 1991 WL 24736, at *2 (Del. Ch. Feb. 25, 1991) (“As a
matter of contract interpretation, I have no hesitation in finding that the definition
of liquidation value in [a previous order entered by the Court of Chancery] does
                                         29
The issue for this Court, then, is whether either federal settlement could have

released claims Plaintiffs have brought in this action by virtue of sharing an

identical factual predicate within the meaning of TBK Partners, and thereby did or

did not achieve as much pursuant to the express contractual terms quoted above.

A given claim in this action will be deemed released if either the Federal Securities

Action Settlement’s release or the Federal Derivative Action Settlement’s release

properly applies.

      In TBK Partners, the United States Court of Appeals for the Second Circuit

applied the “identical factual predicate” test in the context of a dispute over the

value of minority shareholders’ interest in a target company absorbed in a short-

form merger. There, a representative plaintiff, acting on behalf of a class of

minority shareholders, challenged the price offered for the class’s stake as too low

and brought federal claims on three legal theories: that the acquirer (1) violated

federal securities laws by making certain deficient disclosures concerning the

minority interest’s value, (2) violated its fiduciary duty to the target, in which it

owned a 95.3% stake, by effecting a merger on terms that undervalued the minority

interest, and (3) violated the terms of a lease by depriving the minority full value




not encompass the environmental claim”); cf. In re Transamerica Airlines, Inc.,
2009 WL 2217748, at *4 (Del. Ch. July 22, 2009), aff’d sub nom. Transamerica
Airlines, Inc. v. Akande, 991 A.2d 19 (Del. 2010).
                                         30
for their interest.102 The parties eventually agreed to a settlement including a

release that had the effect of enjoining class members from bringing state law

appraisal claims.103 Objectors to the settlement argued that the district court lacked

authority to extinguish the state law claims that were not and could not have been

brought in the federal action.104       Nonetheless, the district court upheld the

settlement and the Second Circuit affirmed, reasoning that “both the class action

and the state appraisal proceeding hinge[d] on the identical operative factual

predicate: the correct valuation of [the minority interest].”105

      The TBK Partners court explained that barring claims under the “identical

factual predicate” rule is analogous to “barring claims that could have been

asserted in the class action” so long as “there is a realistic identity of issues

between the settled class action and the subsequent suit, and . . . the relationship

between the suits is at the time foreseeably obvious to notified class members.”106

Accordingly, the court assessed whether the “gravamen” or “[core] settled

questions” of the class action, considered alongside the notice describing the

settlement sent to class members, simultaneously enabled objectors to anticipate




102
    TBK P’rs, 675 F.2d at 458–59.
103
    Id. at 459.
104
    Id. at 459–60.
105
    Id. at 460.
106
    Id. at 461.
                                          31
that their claims would be adjudicated and provided full opportunity to object.107

The Second Circuit held that the objectors in TBK Partners were “fairly apprised”

of the fact that their appraisal claims would be extinguished because (1) they were

warned that the settlement would broadly release “any claim arising out of or

connected with” the federal claims and (2) the federal and state claims were

“tightly connected.”108 Because objectors also received full opportunity to object,

the settlement justifiably precluded their state law appraisal claims.109 The Second

Circuit characterized operation of the identical factual predicate inquiry as serving

the twin goals of “prevent[ing] relitigation of settled questions at the core of a class

action” and, more generally, “encouraging settlements.”110

      The Delaware Supreme Court clarified the test’s applicability in the context

of disclosure claims in Nottingham Partners v. Dana.111 In Nottingham, the Court

affirmed the Court of Chancery’s holding that allegations attacking different

particular disclosures were nonetheless based on an identical factual predicate

because they challenged the same transaction.112 The defendant corporation in

Nottingham issued a proxy statement recommending that stockholders approve a

107
    See id. at 460–61.
108
    Id. (“It would be hard to imagine a claim that would be more tightly connected
to those asserted in the class action than a claim in an appraisal proceeding that
[defendant] had undervalued the [minority’s interest].”).
109
    Id. at 461–62.
110
    Id. at 460–61.
111
    564 A.2d 1089 (Del. 1989).
112
    Id. at 1106–07.
                                          32
Class B Stock recapitalization and related charter amendments.113        After the

shareholders approved the transaction, two lawsuits—one bringing federal claims,

the other state claims—attacked the proxy statement as materially misleading and

challenged the recapitalization and amendments as invalid.114 Parties in the state

action reached a settlement, but federal plaintiffs objected on the ground that the

Court of Chancery lacked authority to release their disclosure claims because they

were not based on the same set of operative facts. Although plaintiffs in the state

action conceded that “the disclosure allegations we made were not precisely the

same as what [federal plaintiffs] made,”115 the Court of Chancery concluded that

the two actions were based on an identical factual predicate, noting that “the fact

that two actions may not involve the precisely identical disclosure claim is not

determinative.”116 Instead, the Court of Chancery focused on both suits’ practical

attempt to invalidate the same “transaction”—which, in that case, was “the

adoption of the Class B plan and the issuance of the proxy statement in order to




113
    Id. at 1091.
114
    Id. at 1092–93.
115
Dana v. Trans-Lux Corp., C.A. No. 9755, at 14 (Del. Ch. Aug. 4, 1988)
(TRANSCRIPT) (settlement hearing).
116
Dana v. Trans-Lux Corp., C.A. No. 9755, at 6 (Del. Ch. Aug. 4, 1988)
(TRANSCRIPT) (ruling of the Court).
                                        33
solicit the proxies.”117   The Delaware Supreme Court affirmed the Court of

Chancery’s conclusions as “correct as a matter of law.”118

         Unlike in TBK Partners and Nottingham, the claims challenged as precluded

in this case do not all spring from a single factual predicate; here, there are several.

Remaining discussion in this section applies TBK Partners and Nottingham by

identifying the sets of operative facts underlying Counts I–III and comparing them

to those underlying the federal claims in search of overlap.

         Count I, which seeks invalidation of the ABA and an injunction preventing

Defendants from claiming Raina is entitled to any bonus under it, derives from the

factual premise that the Board maintained the ABA as an antitakeover device that

depressed Ebix’s stock price. Thus, shorn of all legal paraphernalia, Count I’s

operative facts might be succinctly characterized as “events and conduct calling

into question the ongoing validity of the ABA.” This line-drawing aims to capture

the principle from Nottingham that a transaction—here, maintenance of the

ABA—may serve as the focal point of the inquiry.

         Nottingham directly informs the search for operative facts underlying

Count II, which seeks invalidation of the 2010 Plan due to material misstatements

and omissions in the 2010 Proxy Statement. Because Nottingham held that settled

disclosure claims may have preclusive effect on pending disclosure claims that

117
      Nottingham, 564 A.2d at 1107 n.37.
118
      Id. at 1107.
                                           34
challenge different aspects of a given communication so long as the two claims

share a common goal—there, challenging stockholders’ approval of a

recapitalization plan as uninformed and invalid—Count II’s operative facts are any

allegations of misstatements and omissions in the 2010 Proxy Statement showing

that shareholders’ approval of the 2010 Plan was uninformed and invalid.119

         Finally, Count III challenges the Board members’ grants of incentive

compensation to themselves under the 2010 Plan as a breach of fiduciary duty and

seeks rescission of those grants, as well as disgorgement of grants already

disbursed. Count III’s operative facts, then, include those tending to show that

these self-payments were invalid.

         Because claims settled in the Federal Securities Class Action Settlement do

not share the same operative facts with claims asserted in Counts I–III of this

action, that release does not preclude present claims under applicable law and,

resultantly, its own express terms. Plaintiffs’ allegations in this action, however,

traverse a narrow factual pathway to avoid such overlap.

         The gravamen of the Federal Securities Class Action is that Ebix, Raina, and

Kerris artificially inflated Ebix’s stock price by obscuring Ebix’s “serious internal

control problems” and participation in a “sham tax strategy,” as well as misstating

net income, diluted earnings per share, and organic growth rates in public filings,


119
      See id. at 1106–07.
                                          35
press releases, and conference calls.120       In particular, plaintiffs in that action

challenged disclosures in Forms 10-K for 2009 and 2010, Forms 10-Q for 2009,

2010, and 2011, press releases issued in 2009, 2010, and 2011, and conference

calls conducted in 2009, 2010, and 2011. Misstatements and omissions in these

public filings and pronouncements, according to the Federal Class Action

plaintiffs, artificially inflated Ebix’s stock price between May 2009 and June 2011.

Critically, the Federal Securities Class Action does not challenge the 2010 Proxy

Statement, votes taken at the 2010 Annual Meeting, or the 2010 Plan.

Accordingly, although it brings similarly-styled claims (i.e., disclosure claims), the

Federal Securities Class Action lacks an identical factual predicate with Count II of

this action. And because the Federal Securities Class Action simply has nothing to

do with the Board’s maintenance of the ABA or usage of the 2010 Plan, the

Federal Securities Class Action Settlement has no preclusive effect under TBK

Partners, Nottingham, and the release itself.

         Before describing the factual premises underlying the Federal Derivative

Action, it is perhaps useful to reiterate that the Federal Derivative Settlement’s

preclusive capacity is categorically limited. For reasons discussed above, the

Federal Derivative Action Settlement can only preclude derivative claims in

Counts I and III, not the direct claim asserted in Count II. Thus, although the


120
      See, e.g., Federal Securities Class Action Compl. ¶¶ 153–66.
                                          36
Federal Derivative Action sought, in part, to “invalidate the shareholder vote on

the 2010 [Plan],” the settlement reached in connection with that action cannot

preclude Count II.121

      The Federal Derivative Action brought six counts, two of which were

expressly designated as direct class claims.122     Those two direct claims, each

challenging the Board’s actions surrounding the Abandoned Merger as amounting

to a breach of fiduciary duties, seem absent from extant claims settled in the

resulting order, which did not purport to certify a class or otherwise comport with

Federal Rule 23.123 Further, the “Actions” the release purports to settle are defined

as “the derivative actions”124 and the stipulation recites that plaintiffs and their

counsel concluded that settlement was warranted after investigating facts

surrounding “the derivative claims.”125 Thus, the facts underlying those claims


121
    Federal Derivative Action Compl. at 72.
122
    Id. ¶¶ 140–49.
123
    See Federal Derivative Action Order ¶¶ 3, 7.
124
    The Federal Derivative Action Order settles “Released Claims” and “any and all
claims (including Unknown Claims) . . . arising out of, relating to, or in connection
with, the defense, Settlement, and resolution of the Actions.” The former is
defined above. See supra note 33 and accompanying text. The “Actions” are
defined as “the Federal Action and the State Action.” Federal Derivative Action
Settlement ¶ 1.1. The “Federal Action” is defined as “the derivative actions that
were consolidated and styled as In re Ebix, Inc. Derivative Litigation, File
No. 1:13-CV-62-RWS (N.D. Ga.).” Id. ¶ 1.7. The “State Action” is defined as
“the derivative action that is styled as In re Ebix. Inc. Shareholder Derivative
Action, Case No. 2011VW205276 (Superior Court of Fulton County, Georgia).”
Id. ¶ 1.26.
125
    Federal Derivative Action Settlement at 7.
                                         37
could not have been “settled questions at the core” of the Federal Derivative

Action and the operative facts animating those claims are irrelevant for present

purposes.126   Allowing those facts to inform this analysis would violate the

rationale underlying TBK Partners; since, for whatever reason,127 the direct claims

based on the Abandoned Merger were not extant claims being settled, it was not

“foreseeably obvious” that claims based on their operative facts would be

extinguished.128

      The remaining four counts challenge an Ebix stock repurchase, disclosures

in public filings and statements—including proxy statements issued in 2010, 2011,

and 2012—and seek contribution and indemnification against the Board, as well as

the creation of a constructive trust. Parsing through these claims in search of one

or several discernible factual predicates that overlap with Count I is unnecessary;

Defendants fail to provide, and the Court does not discern, any reason to conclude

that any of these claims share an identical factual thread with Count I’s challenge

to the Board’s maintenance of the ABA. Accordingly, the Federal Derivative

Action Settlement lacks the capacity to preclude Count I.


126
    Cf. TBK P’rs, 675 F.2d at 462 (“If a judgment after trial cannot extinguish
claims not asserted in the class action complaint, a judgment approving a
settlement in such an action ordinarily should not be able to do so either.” (quoting
Nat’l Super Spuds, Inc. v. N.Y. Mercantile Exch., 660 F.2d 9, 18 (2d Cir. 1981))).
127
    Plaintiffs assert that these claims were mooted once the merger was abandoned
in 2013, but offers no facts or law in support of that contention.
128
    TBK P’rs, 675 F.2d at 461.
                                         38
         Because the Federal Derivative Action does, however, indirectly challenge

the validity of payments made under the 2010 Plan, the release’s effect on

Count III is a closer call.     The Federal Derivative Action does not directly

challenge the payments in the same way as the Second Amended Complaint, which

asserts that each disbursement was “inherently self-interested” and a breach of

fiduciary duty; rather, the Federal Derivative Action Complaint knocks the

payments’ legs out by attacking the foundational document authorizing their

disbursement—the 2010 Plan—as the invalid product of an uninformed

shareholder vote. Further, federal plaintiffs did not identify specific disbursements

made under the 2010 Plan or explicitly seek disgorgement, but did allege that the

2010 Plan enabled the Board to “receive lucrative stock option awards.”129

Accordingly, the two cases’ legal and factual pathways that would (hypothetically)

result in the disbursements’ invalidity differ: the Federal Derivative Action would

invalidate the disbursements based on a disclosure theory attacking the 2010 Proxy

Statement, while Count III of this action would invalidate them based on a

fiduciary duty theory attacking particular Board decisions as inappropriately self-

interested. Thus, neither TBK Partners nor Nottingham is directly on point: TBK




129
      Federal Derivative Action Compl. ¶ 72.
                                         39
Partners dealt with different legal theories but similar factual particulars and

Nottingham dealt with similar legal theories but different factual particulars.130

      Despite sharing a factual predicate—validity of the 2010 Plan—Count III of

this action and claims asserted in the Federal Derivative Action do not share an

identical factual predicate. This follows because answering the core question

central to the federal action’s disclosure claim—do misstatements and omissions in

the 2010 Proxy Statement render the shareholder vote on the 2010 Plan invalid?—

will not necessarily resolve Count III. In other words, the success or failure of

Count III, which hinges on details underlying the self-payments, does not depend

on the answer to that core question in the Federal Derivative Action because Count

III might successfully invalidate the disbursements even if the federal disclosure

claim were to fail. This was not the case in either TBK Partners or Nottingham,

where the released claims would have either succeeded or failed based on the same

set of facts that informed or could have informed the core question in the settled

action.131 The practical effect of this factual misalignment is twofold. First, it


130
    Cf. TBK P’rs, 675 F.2d at 462 (noting that, in a prior case, the court had
“refused to affirm the District Court’s approval of a settlement that would release
distinct claims that not only ‘depend(ed) . . . upon a different legal theory but upon
proof of further facts’” (alterations in original) (quoting Nat’l Super Spuds, Inc. v.
N.Y. Mercantile Exch., 660 F.2d 9, 18 n.7 (2d Cir. 1981))).
131
    Id. (“Whether the payment results from a breach of fiduciary duty, a breach of
the lease, or from an appraisal proceeding, the same facts support (or limit) the
amount of recovery for the value of the reversionary interest.” (emphasis added));
Nottingham, 564 A.2d at 1106–07 (holding that two actions were based on the
                                          40
means that enforcing the Federal Derivative Action Settlement will not “prevent

relitigation of settled questions”132 because the propriety of particular Board

decisions to issue compensation was not settled.       And second, it makes the

relationship between the Federal Derivative Action and this action not “foreseeably

obvious.”133 Simply put, it is not obvious that settling the disclosure question

would immunize future Board actions not based on disclosures.134 Accordingly,

the Federal Derivative Action could not have released Count III.

      In sum, neither federal settlement had the capacity to preclude Counts I–III

of this action. The Court need not address Plaintiffs’ remaining arguments.

B.    Whether Entrenchment Claims in Counts IV and V Fail
      Under Court of Chancery Rule 12(b)(6)

      1. Procedural Standard of Review

      In considering a motion to dismiss for failure to state a claim upon which

relief can be granted under Court of Chancery Rule 12(b)(6), the Court will accept

all well-pleaded facts as true, accept even vague allegations in the complaint if

they provide the defendant notice of the claim, draw all reasonable inferences in

favor of the plaintiff, and deny the motion unless the plaintiff could not recover

same set of operative facts where both hinged on whether disclosures in the same
proxy rendered the same shareholder vote invalid).
132
    TBK P’rs, 675 F.2d at 460.
133
    Id.
134
     The Second Amended Complaint challenges options disbursed to directors
following Ebix’s 2010, 2011, 2012, and 2013 annual meetings whose value totaled
approximately $800,000. Compl. ¶ 57.
                                        41
under any reasonably conceivable set of circumstances.135 Allegations that are

merely conclusory will not be accepted as true.136

      2. Analysis

      Count IV purports to bring both class and derivative claims against the

Board on the grounds that approving the Proxy Put, the Director Nomination

Agreement, and the Bylaw Amendments amounted to a breach of fiduciary duties.

Plaintiffs further argue that the 2014 Corporate Actions are defensive measures

whose adoption warrants strict scrutiny under Unocal Corp. v. Mesa Petroleum

Co.137 and its progeny. Count V purports to bring a class and derivative claim that

the Bylaw Amendments “are invalid because they are inconsistent with provisions

of the Delaware General Corporation Law and Ebix’s bylaws and/or inconsistent

with Delaware law.”138 Defendants’ motion challenges Count IV’s Proxy Put

claim as moot and remaining claims under Counts IV and V as failing to state a

claim upon which relief can be granted under Court of Chancery Rule 12(b)(6).

Because Plaintiffs concede that Defendants mooted the Proxy Put claim by

removing it, that aspect of Count IV is dismissed. Another concession further




135
    Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Hldgs. LLC, 27 A.3d 531,
536 (Del. 2011).
136
    Crescent/Mach I P’rs, L.P. v. Turner, 846 A.2d 963, 972 (Del. Ch. 2000).
137
    493 A.2d 946 (Del. 1985).
138
    Compl. ¶ 136.
                                        42
narrows analysis: Plaintiffs acknowledge that they “are not challenging the facial

validity of the bylaws like in Boilermakers.”139

      Defendants argue that the business judgment rule applies to the 2014

Corporate Actions because none is a defensive measure that would trigger

heightened scrutiny under Unocal. In particular, they argue that adopting the

Director Nomination Agreement was not defensive for two reasons. First, adding

two insurgents to the board “is the antithesis of an entrenching action”140 and

characterizing that concession as defensive would otherwise be inconsistent with

cases in which Delaware courts have failed to locate a defensive action in the

absence of a looming threat. Second, Defendants argue that such a holding would

allow for the “perverse result” of encouraging directors to oppose activists in proxy

fights instead of appointing dissidents to the board since either decision would, in

Defendants’ view, give rise to an entrenchment claim.141 Further, Defendants

argue that adopting the Bylaw Amendments was not defensive because it occurred

on a “clear day”; that is, the Barrington threat had ended roughly one month prior

to the bylaws’ adoption and the Second Amended Complaint supplies no other

plausible threat. Finally, Defendants argue that the complained-of conduct was



139
    Answering Br. 45. See also Boilermakers Local 154 Ret. Fund v. Chevron
Corp., 73 A.2d 934 (Del. Ch. 2013).
140
    Reply Br. 20.
141
    Opening Br. 28.
                                         43
“neutral and proportionate as a matter of law” because Plaintiffs “must—but

cannot—show that the measures were not reasonable.”142

      Plaintiffs respond by arguing that because the Second Amended Complaint

adequately pleads facts showing that the Board adopted each 2014 Corporate

Action in response to the threat posed by Barrington, Unocal is triggered. In

addition, Plaintiffs argue that because heightened scrutiny, once triggered, requires

Defendants to prove that their actions were reasonable and facts before this Court

do not establish reasonableness as a matter of law, dismissal is inappropriate.

      Section 141 of the Delaware General Corporation Law empowers the board

of directors of a Delaware corporation to conduct the corporation’s business and

affairs.143 Directors carrying out that function owe fiduciary duties of loyalty and

care to the corporation and its shareholders.144 In assessing whether the directors’

conduct amounts to a breach of their fiduciary duties in a given scenario, Delaware

courts use three standards of review: the business judgment rule, enhanced

scrutiny, and entire fairness.145 The business judgment rule is applicable by default

and presumes that “in making a business decision the directors of a corporation




142
    Id. 29–30.
143
    8 Del. C. § 141(a).
144
    See Stone ex rel. AmSouth Bancorporation v. Ritter, 911 A.2d 362, 370 (Del.
2006); Mills Acq. Co. v. Macmillan, Inc., 559 A.2d 1261, 1280 (Del. 1989).
145
    Reis v. Hazelett Strip-Casting Corp., 28 A.3d 442, 457 (Del. Ch. 2011).
                                         44
acted on an informed basis, in good faith and in the honest belief that the action

taken was in the best interests of the company.”146

      The Delaware Supreme Court has identified certain scenarios, however, that

by their nature generate concerns requiring the Court to conduct a more searching

inquiry.147 Enhanced scrutiny under Unocal applies “whenever the record reflects

that a board of directors took defensive measures in response to a perceived threat

to corporate policy and effectiveness which touches on issues of control.”148

As this court noted in Stroud v. Grace, Unocal may also apply in contexts aside

from a board’s adoption of a defensive measure in response to a hostile takeover

attempt; Unocal has also “applied to a preemptive measure where the corporation

was not under immediate ‘attack’”149 but nonetheless enacted a measure “in

contemplation of an ephemeral threat that could somehow materialize in the

future.”150




146
    Aronson v. Lewis, 473 A.3d 805, 812 (Del. 1984).
147
    See, e.g., Revlon, Inc. v. MacAndrews & Forbes Hldgs., Inc., 506 A.2d 173
(Del. 1986); Unocal, 493 A.2d at 954–55; Weinberger v. UOP, Inc., 457 A.2d 701,
710–11 (Del. 1983).
148
    Gantler v. Stephens, 965 A.2d 695, 705 (Del. 2009) (quoting Santa Fe, 669
A.2d at 71).
149
    Stroud v. Grace, 606 A.2d 75, 82 (Del. 1992) (quoting Moran v. Household
Int’l, Inc., 500 A.2d 1346, 1350–53 (Del. 1985)).
150
    Kahn v. Roberts, 679 A.2d 460, 466 (Del. 1996) (quoting Moran, 500 A.2d at
1350–53).
                                         45
      “Once the plaintiff establishes that defensive measures have been employed

in the context of a contest for control, the Board has the burden of showing (1) that

it ‘had reasonable grounds for believing that a danger to corporate policy and

effectiveness existed,’ and (2) ‘that [its] defensive response was reasonable in

relation to the threat posed.’”151 A board that successfully carries this burden wins

reinstatement of the business judgment rule as the applicable standard of review.152

      Unocal’s threshold question of whether a defensive action has occurred is a

matter of some significance in the context of a motion to dismiss.153 In the event a

complaint pleads nonconclusory facts sufficient to support the characterization of a

given board’s action as defensive, the burden shifts to the board to prove the

reasonableness that action. Yet, as the Court in Santa Fe observed, the activation

of heightened scrutiny poses a systemic difficulty for defendants seeking dismissal

under Court of Chancery Rule 12(b)(6), given the limited record from which they

might draw to demonstrate reasonableness.154 This is a point worth clarifying

given Defendants’ backwards suggestion that Plaintiffs’ failure to disprove

reasonableness is dispositive even if this Court finds Defendants’ actions were

defensive. To the contrary, plaintiffs certainly have no incentive to plead facts


151
    Santa Fe, 669 A.2d at 71 (quoting Unitrin, Inc. v. Am. Gen. Corp., 651 A.2d
1361, 1371 (Del. 1995)).
152
    Id.
153
    See id. at 72.
154
    Id.
                                         46
showing a board acted reasonably, and when Unocal applies the board does not

“enjoy a presumption to that effect.”155 That said, “it does not necessarily follow

that an allegation that a board adopted a defensive device will always state a

claim.”156

      Both the Director Nomination Agreement and the Bylaw Amendments

contain mechanisms that might help Ebix’s incumbent management maintain

control of the company in some manner. The Director Nomination Agreement’s

standstill and voting provisions prevent Barrington—an activist shareholder which

had voiced dissatisfaction with both particular business decisions and incumbent

management in general—from soliciting proxies, presenting proposals, or voting

against Board-recommended matters and nominees. And the Bylaw Amendments

both impose certain constraints on shareholder action and grant the Board greater

dominion over meetings, nominations, and proposals—including an ability to

prevent shareholders from electing directors through the medium of a special

meeting in ratcheting time intervals. For reasons that follow, however, enhanced

scrutiny under Unocal only applies to the Board’s approval of the Bylaw

Amendments.




155
  Id.
156
   In re Gaylord Container Corp. S’holders Litig., 1996 WL 752356, at *2 (Del.
Ch. Dec. 19, 1996).
                                        47
      Entry into the Director Nomination Agreement cannot be viewed as

defensive for purposes of triggering Unocal. After Barrington threatened to launch

a proxy contest for majority control of Ebix’s board on November 11, 2014, the

Individual Defendants made the strategic decision to come to the bargaining table

instead of mounting outright opposition.157 The Director Nomination Agreement,

entered into on November 26, 2014, reflects mutual concessions presumably in line

with each contracting party’s intent: Barrington principally received two board

seats and thereby a say in managing the affairs of Ebix, and Ebix received a

guarantee that Barrington would abate dissenting behavior during the standstill

period.158 Applying Unocal to the Board’s agreement to give up board seats,

though conceivable as entrenching insofar as that concession was part of a quid pro

quo earning Ebix the extinction of Barrington’s not-yet-launched proxy contest, is

counterintuitive. A corporate action with collateral effects including a tendency to

preserve incumbent control is not per se subject to Unocal scrutiny;159 and


157
    Compl. ¶¶ 78–81.
158
    Id.
159
     See, e.g., Gantler, 965 A.2d at 705 n.23 (“Rejecting an acquisition offer,
without more, is not ‘defensive action’ under Unocal.” (citing Kahn v. MSB
Bancorp, Inc., 1998 WL 409355, at *3–4 (Del. Ch. July 16, 1998), aff’d, 734 A.2d
158 (Table) (Del. 1999))); Stroud, 606 A.2d at 83 (holding that a private contract
between shareholders and a private company whose “defensive effects” were
“collateral at best” would not receive Unocal scrutiny); Doskocil Cos. Inc. v.
Griggy, 1988 WL 85491, at *6–7 (Del. Ch. Aug. 18, 1988) (holding, in the context
of a motion for a preliminary injunction, that plaintiffs failed to establish a
reasonable likelihood of success of showing that Unocal applied to a board’s
                                        48
applying Unocal under the specific facts of this case would sponsor the enigmatic

idea that the Board’s decision to dilute its own control of the corporation by

surrendering board seats to insurgents is best viewed as a defensive action. Simply

put, because Ebix opened its doors to Barrington, approving the Director

Nomination Agreement does not qualify as the sort of entrenchment device viewed

as categorically suspect under Unocal.

      Plaintiffs have, however, pled facts sufficient to support an inference that the

Bylaw Amendments were entrenchment measures related to a potential change in

control. The Second Amended Complaint establishes a factual chronology that,

viewed in a light most favorable to Plaintiffs, supports Plaintiffs’ contention that

the Board adopted the new bylaws to stave off Barrington.             Three facts in

particular support this inference. First, the Bylaw Amendments were prepared on

November 17, 2014, six days after Barrington conveyed an intent to launch a proxy

contest.160 The record properly before the Court provides no facts exposing this

temporal proximity as coincidental—for example, nothing indicates the Board had

been considering the Bylaw Amendments for some time before Barrington entered

the picture. And although the Board did not adopt the bylaws until December 19,

2014, by which time Barrington was contractually barred from running a slate, that


decision to approve the issuance of preferred stock containing a put provision that
triggered certain penalties in the event of an acquisition).
160
    Compl. ¶ 85.
                                         49
sequence does not end the inquiry given the second fact: the Director Nomination

Agreement’s standstill provision lasts, at most, roughly two years.161 Third and

finally, although most of the Bylaw Amendments achieved little more than making

shareholder action more cumbersome, one reform in particular has clear defensive

value: the Special Meeting Bylaw’s series of clauses that allow the Board, at the

very least, to delay stockholder-initiated special meetings for 120 days and, at

most, prevent elections from occurring at special meetings indefinitely. Bylaw

amendments enacting shorter special meeting delay periods have received Unocal

scrutiny in past cases.162

      These three facts, considered in concert, permit the inference that the Bylaw

Amendments were, in the aggregate, a forward-looking prophylactic designed with

Barrington in mind, but holstered until the period of Barrington’s guaranteed

complacency expired. Delaware law supports the imposition of Unocal scrutiny in

this sort of scenario—that is, one where a board implements defensive measures in



161
   Id. ¶ 83.
162
   See Mentor Graphics Corp. v. Quickturn Design Sys., Inc., 728 A.2d 25, 38–43
(Del. Ch. 1998) (applying Unocal to a bylaw amendment that gave the board of
directors authority to set a time and place for special meetings called by
stockholders and required that such meetings take place “not less than ninety (90)
nor more than one hundred (100) days after the receipt and determination of the
validity” of the shareholder request); Kidsco v. Dinsmore, 674 A.2d 483, 487–89,
494–97 (Del. Ch. 1995) (applying Unocal to a bylaw amendment that extended the
minimum allowable time for calling a stockholder-initiated special meeting from
35 days to 60 days).
                                        50
response to a threat to corporate control that is not immediate, but rather perceived

as a future possibility.163 Accordingly, heightened scrutiny applies.

      Defendants strenuously dispute the appropriateness of this result because, in

their view, the Director Nomination Agreement eliminated the Barrington threat

and the Second Amended Complaint supplies no alternative ephemeral threat

sufficient to trigger Unocal under Moran.164 This argument lacks precedential

support and is fatally shortsighted. None of the cases Defendants cite in support of

this contention controls because none involves a purposive response to a known

threat: in Goggin v. Vermillion, Inc., the board accused of entrenchment did not

know of the threat at the time it made the challenged decision;165 in Kahn v.

Roberts, there was no hostile bidder and “no real probability of any hostile acquirer

emerging or that the corporation was ‘in play’”;166 and the defendant board

members in Doskocil Cos. v. Griggy had been considering the challenged action

for more than a year before the threat emerged and “neither asked for nor wanted”

the allegedly defensive feature of the provision at issue.167 Although Barrington

could not run a slate at the time Ebix adopted the Bylaw Amendments, that is only

163
    See supra notes 149–50 and accompanying text.
164
     See Kahn, 679 A.2d at 466 (citing Moran, 500 A.2d at 1350–53, for the
proposition that board actions “in contemplation of an ephemeral threat that could
somehow materialize at some point in the future” trigger enhanced scrutiny under
Unocal).
165
    2011 WL 2347704, at *4 (Del. Ch. June 3, 2011).
166
679 A.2d at 466.
167
    1988 WL 85491, at *6.
                                         51
half of the story. The rest—which includes Barrington’s known future capacity to

re-initiate dissenting behavior and the bylaws’ conception closely after

Barrington’s emergence—creates, at least, a reasonable inference that improper

motives were at work.168

      These conclusions, however, do not necessarily require the dismissal of

claims related to the Director Nomination Agreement and the survival of claims

related to the Bylaw Amendments. Count IV’s claim that the Board members

breached their fiduciary duties by approving the Director Nomination Agreement

may yet state a claim for breach of fiduciary duty if well-pled facts overcome the

presumptions of the business judgment rule.169        Further, Counts IV and V’s

challenge to the Bylaw Amendments do not automatically state a claim because

heightened scrutiny applies. Following discussion ties up these loose ends.

      Count IV’s claim that the Board breached their fiduciary duties by approving

the Director Nomination Agreement fails to state a claim because well-pled facts

do not give rise to a reasonable inference that the Board did not act “on an

informed basis, in good faith and in the honest belief that the action was taken in




168
    See Gantler, 965 A.2d at 705 (affirming the Court of Chancery’s determination
that Unocal did not apply because it could not be “reasonably . . . inferred that the
defendants acted ‘defensively’”).
169
    See id. at 705–06.
                                         52
the best interests of the company.”170 The Complaint, which instead focuses on

proving an entrenchment motive, does not allege that the Board was uninformed or

otherwise failed to adequately contemplate the merits of executing the Director

Nomination Agreement.       Further, the pleadings supply no facts calling into

question a majority of Board members’ disinterestedness.171 Accordingly, because

entry into the Director Nomination Agreement is clearly attributable to a rational

business purpose, this Court will not substitute its own business judgment for that

of Ebix’s Board. Count IV’s claim that the Board members breached their

fiduciary duties by entering into the Director Nomination Agreement is therefore

dismissed.




170
    Id. (quoting Aronson, 473 A.2d at 812); see also Kahn, 679 A.2d at 466
(affirming the Court of Chancery’s dismissal of breach of fiduciary duty claims to
which the business judgment standard of review, not heightened scrutiny, applied
because the plaintiff failed assert facts rebutting the business judgment rule’s
presumptions).
171
    Even if the Second Amended Complaint successfully alleged that Ebix’s
individual directors approved the Director Nomination Agreement for the self-
interested purpose of entrenchment, that fact, without more, might nonetheless fail
to state a claim for breach of the duty of loyalty. See Gantler, 965 A.2d at 707
(“By its very nature, a board decision to reject a merger proposal could always
enable a plaintiff to assert that a majority of the directors had an entrenchment
motive. For that reason, the plaintiffs must plead, in addition to a motive to retain
their corporate control, other facts sufficient to state a cognizable claim that the
Director Defendants acted disloyally.”).
                                         53
      Aspects of Counts IV and V premised on the Board’s approval of the Bylaw

Amendments, however, survive. In this case, heightened scrutiny requires Ebix’s

board members to show, on the face of the Second Amended Complaint, that their

adoption of the Bylaw Amendments was “within the range of reasonableness.”172

Defendants have provided no argument explaining why the Bylaw Amendments,

considered collectively,173 fall within that range as a matter of law.       Instead,

Defendants attempt to vindicate each bylaw individually by citing cases upholding

similar token bylaws using diverse standards of review and under different

procedural postures.174   None considers the reasonableness of a salvo of new

provisions accomplishing the number and nature of reforms at work here—which

include (1) giving the Board authority to set the time and place of special meetings,

adjourn special meetings for certain reasons, prevent elections from occurring

through special meetings for lengthy periods of time, and delay action by consent

for twenty days; (2) imposing information and notice requirements on shareholders

172
    Santa Fe, 669 A.2d at 72.
173
    “Where all of the target board’s defensive actions are inextricably related, the
principles of Unocal require that such actions be scrutinized collectively as a
unitary response to the perceived threat.” Unitrin, 651 A.2d at 1387 (citing Gilbert
v. El Paso, 757 A.2d 1131, 1145 (Del. 1990)).
174
    See, e.g., Stroud, 606 A.2d at 75 (reversing the Court of Chancery’s invalidation
of an advance notice bylaw variant); Mentor Graphics Corp. v. Quickturn Design
Sys. Inc., 728 A.2d 25, 38–43 (Del. Ch. 1998) (upholding a special meeting bylaw
variant challenged on Unocal and Blasius grounds after a trial on the merits);
Kidsco Inc. v. Dinsmore, 674 A.2d 482, 496–97 (Del. Ch. 1995) (upholding a
special meeting bylaw variant challenged on Unocal grounds in the context of a
motion for a preliminary injunction and for summary judgment).
                                         54
who request special meetings or submit nominations or proposals; and (3) vesting

discretionary authority in a meeting chairman. Although many of the complained-

of features, as noted earlier, only give rise to inconvenience, the reasonableness of

a defensive response whose munitions include the ability to foreclose the use of

special meetings to hold elections requires an explanation not evident on the face

of these pleadings. Accordingly, those aspects of Counts IV and V challenging

adoption of the Bylaw Amendments as entrenchment devices withstand

Defendants’ motion.175

C.    Whether the Disclosure Claims in Count VI Fail Under
      Court of Chancery Rule 12(b)(6)

      Count VI of the Second Amended Complaint purports to bring a class claim

against the Board members for breaching their fiduciary duties of care and loyalty

by “issuing the materially misleading and incomplete 2014 Proxy Statement.” 176

Defendants have moved to dismiss this claim under Court of Chancery

Rule 12(b)(6) on the basis of three principal arguments: (1) failure to plead

materiality adequately; (2) failure to prove reliance and causation, or some other

“connection” between the disclosures and the election of directors; and (3) failure

to plead a “cognizable measure of relief.”177



175
    See Santa Fe, 669 A.2d at 72; Gaylord Container, 1996 WL 752356, at *2.
176
    Compl. ¶ 139.
177
    Reply Br. 45.
                                         55
      Directors’ fiduciary duties of care and loyalty give rise to a related duty “to

observe proper disclosure requirements.”178 This so-termed duty of disclosure

aims, in part, to ensure that stockholders asked to approve a given action have all

material information needed to vote on an informed basis. 179 In an action alleging

breach of the duty of disclosure, “[t]he essential inquiry” is materiality, a standard

that “is determined with respect to the shareholder action being sought.”180

Although the materiality standard does not require a given omission to “have

caused the reasonable investor to change his vote,” information is material and

must be disclosed if there exists “a substantial likelihood that [it] would have been

viewed . . . as having significantly altered the ‘total mix’ of information made

available.”181 The Court’s determination of a given misstatement or omission’s




178
    Malone v. Brincat, 722 A.2d 5, 12 (Del. 1998); RBC Capital Mkts., LLC v.
Jervis, 2015 WL 7721882, at *29 (Del. 2015) (“The Board’s ‘fiduciary duty of
disclosure, like the board’s duties under Revlon and its progeny, is not an
independent dut[y] but the application in a specific context of the board’s duties of
care, good faith, and loyalty.’” (quoting Malpiede v. Townson, 780 A.2d 1075,
1086 (Del. 2001))).
179
    See Crescent, 846 A.2d at 987.
180
    Malone, 772 A.2d at 12.
181
    Rosenblatt v. Getty Oil Co., 493 A.2d 929, 945 (Del. 1985) (quoting TSC
Indus., Inc. v. Northway, Inc., 426 U.S. 426, 449 (1976)); see also Crescent, 846
A.2d at 987–88 (framing the rule as applicable to misrepresentations and
omissions).
                                         56
materiality is a mixed question of fact and law decided from the standpoint of a

reasonable stockholder.182

      Disclosure suits challenging alleged misstatements or omissions made in

connection with a request for shareholder action that seek injunctive relief do not

require the plaintiff to address reliance, causation, or quantifiable money

damages.183    Instead, the presence of a connection between the challenged

disclosure and the shareholder action is sufficient.184       More fundamentally,

plaintiffs seeking injunctive relief on the basis of disclosure claims must have

standing.185 The elements of standing are as follows:

      First, the plaintiff must have suffered an injury in fact—an invasion of
      a legally protected interest which is (a) concrete and particularized,
      and (b) actual or imminent, not conjectural or hypothetical. Second,
      there must be a causal connection between the injury and the conduct
      complained of—the injury has to be fairly . . . trace[able] to the
      challenged action of the defendant, and not . . . th[e] result [of] the

182
    RBC, 2015 WL 7721882, at *29 (“Whether disclosures are adequate ‘is a mixed
[question] of law and fact, requiring an assessment of the inferences a reasonable
shareholder would draw and the significance of those inferences to the individual
shareholder.’” (quoting Shell Petroleum, Inc. v. Smith, 606 A.2d 112, 114 (Del.
1992))); Millenco L.P. v. meVC Draper Fisher Jurvetson Fund I, Inc., 824 A.2d
11, 18 (Del. Ch. 2002); Crescent, 846 A.2d at 988; see Cede & Co. v. Technicolor,
Inc., 636 A.2d 956, 957 (Del. 1994).
183
    In re Orchard Enters., Inc. S’holder Litig., 88 A.3d 1, 53 (Del. Ch. 2014).
184
    Malone, 722 A.2d at 12; Dubroff v. Wren Hldgs., LLC, 2010 WL 3294219, at
*5 (Del. Ch. Aug. 20, 2010); cf. Alessi v. Beracha, 849 A.2d 939, 944 (Del. Ch.
2004) (“Malone teaches that ‘[a]n action for breach of fiduciary duty arising out of
disclosure violations in connection with a request for stockholder action does not
include the element[] of reliance.’” (alternations in original)).
185
    Thornton v. Bernard Techs., Inc., 2009 WL 426179, at *4 (Del. Ch. Feb. 20,
2009).
                                        57
      independent action of some third party not before the court. Third, it
      must be likely, as opposed to merely speculative, that the injury will
      be redressed by a favorable decision.”186

Accordingly, this Court has found past occasion to dismiss a disclosure claim at

the motion to dismiss stage for lack of a redressable injury.187

      Here, Plaintiffs challenge the 2014 Proxy Statement for things it says and

does not say about the Director Nomination Agreement, the Barrington threat,

Raina’s compensation, the Bylaw Amendments, and the (now mooted) Proxy Put.

Plaintiffs take issue with the 2014 Proxy Statement’s failure to describe the factual

context from which the Director Nomination Agreement sprung, an omission

which, in Plaintiffs’ view, inappropriately clouds the Board’s motivations.

Further, Plaintiffs argue that the 2014 Proxy Statement contains misleading

information about Raina’s salary because it both omits his 2014 compensation

information and fails to adequately describe the arrangement Raina negotiated for

himself in the Abandoned Merger despite disclosing his $1.2 million retention

bonus in connection with the same deal. Finally, the Second Amended Complaint

avers that the 2014 Proxy Statement both fails to mention the Bylaw Amendments

and misstates certain procedural requirements those bylaws would impose.

186
    Id. (alterations in original) (italics omitted) (quoting Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560 (1992)).
187
    Id. at *4–5 (finding a lack of standing where plaintiff asserting disclosure
claims sought relief in the form of new disclosures and new elections because
neither would redress any alleged harm in light of defendant corporation’s entry
into Chapter 7 liquidation).
                                          58
Because Plaintiffs suppose that these misstatements and omissions befouled

stockholder approvals at the 2014 Annual Meeting, including a Board election and

an advisory say-on-pay vote, Plaintiffs ask this Court to declare them invalid and

order a new annual meeting at which stockholders may submit nominations and

proposals.

      Count VI fails to state a claim because Plaintiffs have failed to identify

misstatements or omissions in the 2014 Proxy Statement that are “material with

respect to the shareholder action being sought.”188 Plaintiffs challenge two forms

of shareholder action sought in the 2014 Proxy Statement: (1) a vote on director

elections and (2) an advisory say-on-pay vote.189 Accordingly, the challenged

disclosures must be material and “connect[ed] to the request” for those actions.190

For reasons that follow, a reasonable shareholder would not think the complained-

of disclosures altered the “total mix” of information made available with respect to

the election and say-on-pay vote.191 This discussion organizes the disclosures into


188
    Malone, 722 A.2d at 12.
189
    See Compl. ¶¶ 99-106. Through the course of litigating this Motion to Dismiss,
Plaintiffs have failed to argue that the alleged misstatements and omissions they
identify are material with respect to any other shareholder action sought in the
2014 Proxy Statement. Arguments to that effect are therefore waived. See King v.
VeriFone Hldgs., Inc., 994 A.2d 354, 360 n.21 (Del. Ch. 2010), rev’d on other
grounds, 12 A.3d 1140 (Del. 2011) (“A party’s failure to raise an argument in its
answering brief on a motion to dismiss constitutes waiver of that argument.”).
190
    Malone, 722 A.2d at 12.
191
    See Rosenblatt, 493 A.2d at 945.
                                        59
the following three categories: (1) disclosures about the Proxy Put, Bylaw

Amendments, and Director Nomination Agreement; (2) disclosures about Raina’s

compensation; and (3) disclosures providing procedural guidance for the 2015

annual meeting.

         Challenges to the disclosures concerning the Proxy Put, Bylaw

Amendments, and factual background to the Director Nomination Agreement fall

short of the applicable standard.      Omissions about the Proxy Put have been

mooted,192 and the stockholders were not asked to vote on the Director Nomination

Agreement or the Bylaw Amendments—an unsurprising circumstance given that

the Board had not adopted the Bylaw Amendments at the time the 2014 Proxy

Statement was issued. Nonetheless, Plaintiffs claim that a reasonable stockholder

might have viewed incumbent directors and Barrington’s designees with a

“jaundiced eye” had they known of the Bylaw Amendments and the fact that the

Director Nomination Agreement arose after Barrington announced its plan to

propose four new directors.193 This limited conceptual nexus does not salvage

either alleged omission. Ebix’s directors were under no obligation to unveil the

Bylaw Amendments preemptively in a proxy soliciting votes on two unrelated

items. And in any event, the Board disclosed the Bylaw Amendments in a public

filing issued on December 24, 2014—over two weeks before the annual meeting

192
      See supra note 40 and accompanying text; supra Part III.B.2.
193
      Compl. ¶¶ 102–03.
                                          60
scheduled for January 9, 2015. Further, the informational value of a disclosure

conveying the particulars of Barrington’s letter is dubious given the breadth of

information already disclosed in the 2014 Proxy Statement, which included

descriptions of the Director Nomination Agreement, Barrington’s standstill

obligations, and the addition of two Barrington designees who would receive

Board support.194 Accordingly, a reasonable stockholder would not think these

omissions significantly altered the “total mix” of information relating to the actions

sought.

      Although the alleged omissions concerning Raina’s compensation are

“connected” to both the election and the advisory say-on-pay votes,195 they are not

material. Both omissions identified by Plaintiffs criticize the 2014 Proxy Statement

for failing to disclose compensation that Raina had not actually received. Plaintiffs

complain that 2014 compensation figures should have accompanied 2011–2013

figures, but do not allege that Raina had in fact received 100% of his 2014

compensation as of mid-December when the 2014 Proxy Statement was issued.

194
    Cf. Dias v. Purches, 2012 WL 4503174, at *9 (Del. Ch. Oct. 1, 2012) (“The
drafters of an S4 or proxy statement face the difficult task of providing
stockholders enough information to make an informed decision while
simultaneously not miring the reader in insignificant details.”); Zirn v. VLI Corp.,
1995 WL 362616, at *4 (Del. Ch. June 12, 1995) (“[T]he law ought guard against
the fallacy that increasingly detailed disclosure is always material and beneficial
disclosure. In some cases the opposite will be true.”).
195
    The Second Amended Complaint alleges that all directors—including Raina and
the Compensation Committee—were up for re-election at the 2014 Annual
Meeting. Compl. ¶¶ 99, 104.
                                         61
Thus, the pleadings do not support an inference, and this Court will not assume,

that a complete 2014 figure was actually available.196 Further, disclosure of an

incomplete figure might have been possible, but nonetheless difficult to interpret,

misleading, or subject to subsequent modification. Similarly, Plaintiffs’ suggestion

that the 2013 figure is materially incomplete because the 2014 Proxy Statement

does not disclose the compensation arrangement Raina bargained for but did not

receive in connection with the Abandoned Merger goes too far. What the 2014

Proxy Statement does disclose—the $1.2 million retention bonus Raina in fact

received—is far more relevant to an election and say-on-pay vote. In short, the

Board was under no duty to disclose one unrealized aspect of an eighteen month

old terminated deal.

      The final batch of challenged disclosures, which itself contains three pieces

of procedural guidance on submitting shareholder nominations and proposals for

the 2015 annual meeting,197 does not provide a basis for liability for two reasons.

First, each disclosure was true at the time the 2014 Proxy Statement was issued.198


196
    See Gen. Motors, 897 A.2d at 168 (“A trial court is required to accept only
those ‘reasonable inferences that logically flow from the face of the
complaint’ . . . .).
197
    Those three items are: (1) the date by which nominations for the 2015 annual
meeting must be received; (2) the standards the Board applies in considering
candidates submitted by stockholders; and (3) the date(s) by which stockholders
must submit proposals for the 2015 annual meeting. Compl. ¶ 106.
198
    “Directors are required . . . to provide a balanced, truthful account of all matters
disclosed in the communications with shareholders.” Malone, 722 A.2d at 12.
                                          62
Plaintiffs do not argue that the 2014 Proxy Statement’s guidance on either the 2015

annual meeting’s shareholder proposal submission deadline or the standards the

Board would use to consider stockholder nominees conflicted with Ebix’s then-

existing bylaw regime.199 And Plaintiffs’ argument that the 2014 Proxy Statement

provided a contemporaneously incorrect deadline for 2015 shareholder

nominations submissions fails. At the time, Ebix had no advance notice bylaw200

and this Court has, in the past, recognized directors’ ability to set an advance

notice deadline for future meetings in a proxy statement in the absence of such a

bylaw.201 Accordingly, the pleadings fail to sustain an inference that the 2014

Proxy Statement contained false information.

      Second, these disclosures are not material in relation to the 2014 Proxy

Statement’s solicitations for shareholders’ approval of incumbent directors and

advisory say-on-pay at the 2014 Annual Meeting. Once again, the conceptual

nexus Plaintiffs provide—that directors who provide misleading procedural

disclosures are less attractive candidates—is attenuated. None of the complained-

of procedural guidance affected shareholders’ understanding of how to, say, submit


199
    See Compl. ¶ 106.
200
    Id.
201
    See Goggin v. Vermillion, 2011 WL 2347704, at *4 (Del. Ch. June 3, 2011)
(holding, in the context of a motion for a preliminary injunction, that a party had
failed to establish a reasonable probability of success on the merits of its claim that
an advance notice requirement created in a proxy statement was an “unwarranted
defensive and entrenching behavior by the Board”).
                                          63
nominations or proposals for the 2014 Annual Meeting.           And the fact that

procedural guidance relating to the 2015 annual meeting later became obsolete is

unremarkable given its correction (upon Ebix’s December 24, 2014 public filing

disclosing the Bylaw Amendments) far in advance of that meeting.202 Relatedly, as

was noted in discussion of Defendants’ alleged omission of Raina’s 2014

compensation figure, a disclosure designed to conform preemptively to the not-yet-

adopted Bylaw Amendments might have required revision should the Board have

ultimately decided to adopt those amendments in modified form or not at all.

Thus, Plaintiffs overstate these disclosures’ materiality with respect to the

challenged election.

      For all of these reasons, the alleged misstatements and omissions, whether

considered individually or collectively, are not material with respect to the

challenged shareholder actions. Count VI is dismissed.

                             IV.    CONCLUSION

      For the foregoing reasons, Count IV is dismissed in part; its challenge to the

Board’s approval of the Proxy Put is dismissed as moot and its challenge to the

Board’s approval of the Director Nomination Agreement as a breach of fiduciary


202
   The 2014 Proxy Statement provides an August 15, 2015 deadline for receipt of
nominations for the 2015 annual meeting. Plaintiffs argue the correct deadline is
between September 11 and October 11, 2015. Compl. ¶ 106. Either way,
stockholders had ample time to appreciate the correction that Plaintiffs allege was
necessary.
                                        64
duties is dismissed for failure to state a claim under Rule 12(b)(6). Count VI is

dismissed. Otherwise, Defendants’ Motion to Dismiss is denied.

      IT IS SO ORDERED.



                                                    /s/ John W. Noble
                                                     Vice Chancellor




                                       65